Banke, Acting Presiding Judge.
The plaintiff sued to collect on a promissory note in the face amount of $10,500, executed by the defendant on July 1, 1961. The defendant answered, alleging that the note had been paid by the delivery of services and also counterclaimed for the value of those services. More particularly, the defendant alleged that the plaintiff had contributed $10,500 toward the cost of constructing the defendant’s home, that in return for this money rooms were added to the house for the plaintiffs use, that the plaintiff used this area as her living quarters for many years, and that the area was still available to her and was still occupied by her furniture and other possessions. Held:
"A note in which it is stipulated that a certain sum will be paid means that this sum will be paid in money, and the maker will not be heard to plead or prove that there was a parol agreement by which the note was to be satisfied with something else than money.” Cole v. Bank of Bowersville, 31 Ga. App. 435 (1) (120 SE 790) (1923). See also Whiteside v. Douglas County Bank, 145 Ga. App. 775 (2) (245 SE2d 2) (1978). It was not error to grant summary judgment to the plaintiff for the amount due on the note. Since summary judgment was not prayed for or granted on the counterclaim, it remains pending in the lower court.

Judgment affirmed.


Underwood and Carley, JJ., concur.

James L. Flemister, for appellee.